Citation Nr: 1716102	
Decision Date: 05/12/17    Archive Date: 05/22/17

DOCKET NO.  12-00 068	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to a disability rating in excess of 40 percent for a lumbar spine disability.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

A-L Evans, Counsel


INTRODUCTION

The Veteran served on active duty from November 1989 to May 1990 and from September 1990 to May 1991.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of July 2009 and October 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran appeared at a hearing before the undersigned Veterans Law Judge in November 2016.  A transcript of the hearing is in the Veteran's file. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Following a review of the Veteran's claims file, the Board finds that further development is required prior to the adjudication of the claims.

TDIU may be assigned where the combined rating for the Veteran's service-connected disabilities is less than total if the disabled Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  Specifically, if there is only one such disability, this disability shall be ratable at 60 percent or more; if there are two or more disabilities, there shall be at least one ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a). 

The Veteran's service-connected disabilities are degenerative disc disease (rated as 40 percent), dizziness due to an undiagnosed illness (rated as 10 percent) and erectile dysfunction (rated as 0 (noncompensable) percent).  The combined disability rating is 50 percent.  Thus, the Veteran's combined rating is below the threshold necessary for a TDIU under 38 C.F.R. § 4.16(a).  As the Veteran does not meet the schedular criteria, his claim for TDIU must be adjudicated on an extraschedular basis. 

The Veteran submitted his VA Form 21-8940 in which he reported that, post service, he had worked as a truck driver until 2008.  He noted that his service-connected back injury prevented him from securing or following any substernally gainful occupation.  At his November 2016 hearing, he also noted that he had worked as a correctional officer.

There is evidence suggesting that the Veteran's service-connected disabilities, to include a lumbar spine disability, render him unable to secure and follow a substantially gainful occupation.  A review of the Veteran's Social Security Administration (SSA) benefits records shows that he is in receipt of SSA benefits due to disability noted as degenerative disc disease with lower back pain.  A medical opinion used for the SSA determination¸ provided by Dr. H.K., shows that the examiner stated that it would be very difficult for the Veteran to work.  It was noted that the Veteran could never climb, balance, stoop, kneel, crouch or crawl, nor work at unprotected heights or around moving, mechanical parts.  Further, he could sit for 4 hours and stand for 1 hour during an 8 hour day.

An August 2009 examination report shows that the VA examiner noted that solely based on the Veteran's service-connected disabilities, it was likely that he would not be able to return to his previous occupation as a truck driver.  Also, the Veteran would not be able to perform in occupations requiring strenuous or light duty labor.  

An August 2011 correspondence from a rehabilitation counselor, L.T., who is noted as a subcontractor with Veteran's Administration, indicated that the Veteran was participating in a program through the VA Vocational Rehabilitation and Employment Office and that it had been determined that he was not able to work and sustain gainful employment in a competitive job market due to his permanent and lifelong disabilities.  

In this case, the Board cannot consider TDIU under 38 C.F.R. § 4.16(b) in the first instance; that regulation requires that the RO first submit the claim to the Director of the Compensation and Pension Service for extraschedular consideration.  Bowling v. Principi, 15 Vet. App. 1, 10 (2001).  The Board thus finds that a remand is needed.

In addition, a review of the Veteran's file reflects that the Veteran's VA vocational rehabilitation folder has not been associated with the record.  As these records may provide relevant information to substantiate the Veteran's claim, on remand, these records must be obtained and associated with the claims file for the Board to review.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

Relevant ongoing medical records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2014). 

As development of evidence concerning the Veteran's employability is incomplete, the Board finds the issue concerning an increased evaluation for his service-connected lower back disability to be intertwined with the TDIU issue herein.  Brambley v. Principi, 17 Vet. App. 20, 24 (2003); see also Harris v. Derwinski, 1 Vet. App. 180   (1991).  Thus, the issue will also be remanded.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate the Veteran's complete VA vocational rehabilitation counseling folder, to include all evaluations and narrative reports.  If the records are not available, the claims file should be annotated to reflect such and the Veteran notified of such.

2.  Obtain VA records dating since June 2011 from the Monroeville VA Community Based Outpatient Clinic.  If no relevant records exist, the claims file should be annotated to reflect such, and the Veteran notified of such.

3.  Next, refer the claim of entitlement to TDIU to the Compensation and Pension Service Director for extraschedular consideration pursuant to 38 C.F.R. § 4.16(b).  All corresponding documentation must be added to the claims file.

4.  Finally, readjudicate the appeal, to include the claim for an increased rating for the service-connected lumbar spine disability.  If the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

